Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 5 (Figures 13-22, which Applicant indicates as corresponding to claims 1-7) in the reply filed on 11/13/2020 is acknowledged. After consideration of the claim set, it appears that claim 6 is directed to a non-elected species. Claim 6 defines the top panel defining a hand hole extending through the top panel and the top panel comprises a folding tab. This hand hole and folding tab structure is shown in Figure 11 (non-elected Species 3). Therefore, claim 6 is withdrawn from consideration, and will be considered for rejoinder once claim 1 is indicated allowable.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boecker et al. (US 5,226,542).
Regarding claim 1, Boecker discloses a handle top (at 10 in Fig. 1) comprising: a top panel (panel formed by 18/61/20) defining a first side edge (at 112) and a second side edge (at 122) disposed opposite from the first side edge; a side panel (panel between 112 and 110 in Fig. 1), an inner edge of the side panel hingedly attached to the top panel at the first side edge (112); and a handle loop comprising a handle portion (at 116) and a base portion (at 110), the base portion secured to the side panel.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, JR. (US 2,986,324).
Regarding claim 1, Anderson discloses a handle top (See Fig. 3) comprising: a top panel (at 31/52) defining a first side edge (at 35) and a second side edge (edge at the top side of 31 in Fig. 1) disposed opposite from the first side edge; a side panel (at 11), an inner edge of the side panel hingedly attached to the top panel at the first side edge; and a handle loop comprising a handle portion (at 55) and a base portion (at 57), the base portion secured to the side panel (as shown in Fig. 3).
Regarding claim 2, Anderson discloses the side panel is attached to the top panel by a first tape strip (60), and wherein the first tape strip defines a living hinge between the top panel and the side panel.
Regarding claim 3, Anderson discloses the base portion of the handle loop is laminated to the side panel by the first tape strip (as shown in Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker et al. (US 5,226,542) as applied to claim 1 above, in view of Rankow et al. (US 3,734,336). As described above, Boecker discloses the claimed invention except for the handle loop comprising a rope. However, Rankow teaches a container comprising a loop-type handle (at 26) comprising a rope for the purpose of providing flexibility and strength yet being comfortable to hold in one’s hand (column 3, lines 2-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle portion of Boecker to be formed from a rope as taught by Rankow in order to provide flexibility and strength yet being comfortable to hold in one’s hand.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson, JR. (US 2,986,324) as applied to claim 1 above, in view of Rankow et al. (US 3,734,336). As described above, Anderson .

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735